Citation Nr: 9929737	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-27 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for defective hearing.  

2.  Entitlement to service connection for defective vision.  

3.  Entitlement to a disability rating greater than 20 
percent for a left shoulder injury with rotator cuff tear.  

4.  Entitlement to a disability rating greater than 10 
percent for hiatal hernia with Barrett's esophagitis.  

5.  Entitlement to a disability rating greater than 10 
percent for residuals of a back injury with arthritis.  

6.  Entitlement to a disability rating greater than 10 
percent for hydrocephalus with aqueductal stenosis.  

7.  Entitlement to a compensable disability rating for 
hemorrhoids.  

8.  Entitlement to a compensable disability rating for post-
operative right inguinal hernia.  

9.  Entitlement to a compensable disability rating for anal 
fissure.  

10.  Entitlement to a compensable disability rating for scars 
from the removal of lipomas.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1975 to June 1979 and 
from January 1980 to February 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 1997, the veteran withdrew his request for a hearing 
before a member of the Board.  

The case returns to the Board following a remand to the RO in 
September 1998.  

The veteran's appeal originally included four additional 
issues.  The Board disposed of three issues in its September 
1998 decision.  In a May 1999 rating decision, the RO granted 
service connection for residuals of left great toe surgery.  
Therefore, these issues are not currently before the Board.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran does not have current hearing loss disability 
within the meaning of VA regulations that is related to 
active duty service.    

3.  The current medical evidence reveals refractive error of 
vision only.    

4.  The veteran is right handed.  

5.  Prior to March 24, 1999, the left shoulder disability was 
manifested by subjective complaints of pain, limitation of 
shoulder motion to 90 degrees, and X-ray evidence of minimal 
osteoarthritis of the acromioclavicular joint.      

6.  As of March 24, 1999, the veteran's left shoulder 
disability was manifested by active abduction and flexion to 
160 degrees and passive abduction and flexion to 180 degrees, 
with some pain on motion.  In addition, there were subjective 
complaints of pain, soreness, and tenderness in the left 
shoulder that were confirmed on examination, as well as 
complaints of some weakened movement, stiffness, and 
difficulty with coordination with use.  X-rays showed minimal 
degenerative arthritic changes.   

7.  The veteran's hiatal hernia with Barrett's esophagitis is 
demonstrated by endoscopic evidence of severe distal 
esophagitis with two ulcers, stricture, and hiatal hernia and 
X-ray findings consistent with gastroesophageal reflux.  He 
is essentially asymptomatic with medication.      

8.  The residuals of a back injury include subjective 
complaints of chronic back pain, stiffness, and fatigability, 
as well as complaints of tenderness confirmed on examination.  
There is decreased range of motion, particularly backward 
extension and lateral flexion, with some pain on motion.  
There is no evidence of spinal deformity or marked limitation 
of forward flexion.  X-rays show only slight degenerative 
arthritic changes.  

9.  Hydrocephalus with aqueductal stenosis is manifested by 
subjective reports of headaches relieved by over-the-counter 
medications.  There is no evidence of visual field 
impairment, diplopia, or other neurological or psychiatric 
abnormalities.       

10.  The current VA examination reveals one small, external 
hemorrhoid that is nontender and not bleeding.  Earlier 
evidence is significant only for remnants of external 
hemorrhoids.    

11.  The military separation examination report and all post-
service medical evidence fail to reveal any subjective 
complaints or objective findings associated with the post-
operative right inguinal hernia.  

12.  Anal fissure is manifested by subjective reports of 
decreased awareness and control of bowel movements, as well 
as constant slight fecal leakage.  The medical evidence shows 
good sphincter tone and no recurrence of anal fissure.  
Although there is some evidence of deformity resulting in 
decreased ability to form an adequate sphincter, there is no 
objective evidence of fecal leakage.  

13.  There is no subjective or objective evidence of 
symptomatology related to scars from excision of lipomas. 



CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for defective hearing is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The veteran's claim of entitlement to service connection 
for defective vision is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The criteria for a disability rating greater than 20 
percent for a left shoulder injury with rotator cuff tear 
prior to March 24, 1999 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (1999).   

4.  As of March 24, 1999, the criteria for a disability 
rating greater than 10 percent have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5201 (1999).

5.  The criteria for a disability rating greater than 10 
percent for hiatal hernia with Barrett's esophagitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.113, 4.114, Diagnostic Code 
7346 (1999).    

6.  The criteria for a 20 percent disability for residuals of 
a back injury with arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 
4.21, 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1999).   

7.  The criteria for a disability rating greater than 10 
percent for hydrocephalus with aqueductal stenosis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.124a, Diagnostic Code 8007 
(1999).    

8.  The criteria for a compensable disability rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.114, 
Diagnostic Code 7336 (1999).   

9.  The criteria for a compensable disability rating for 
post-operative right inguinal hernia have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.21, 4.114, Diagnostic Code 7338 (1999).   

10.  The criteria for a compensable disability rating for 
anal fissure have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.114, 
Diagnostic Code 7332 (1999).    

11.  The criteria for a compensable disability rating for 
scars from the removal of lipomas have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including other organic diseases of the 
nervous system, such as hearing loss).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

First, the Board finds that the veteran's claim for service 
connection for defective hearing is not well grounded.  The 
veteran's assertions of incurring hearing loss in service are 
accepted as true for purposes of determining whether his 
claim is well grounded.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.  
However, the Board finds that the claim must be denied as not 
well-grounded because there is no evidence of a current 
disability.  Impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 3 of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  The March 1999 VA audiological examination report 
reveals pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
20
30
LEFT
10
5
0
25
25

Speech audiometry revealed speech recognition ability of 94 
percent bilaterally.  Therefore, the veteran's hearing loss 
fails to satisfy the criteria for hearing loss disability 
pursuant to VA regulations.  38 C.F.R. § 3.385.  A claim is 
not well-grounded if there is no present disability.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, if 
there is no current disability, there can be no competent 
medical evidence linking the disability to service.  Epps, 
126 F.3d at 1468.  
 
Second, the Board finds that the veteran's claim for service 
connection for defective vision not well-grounded.  Despite 
the veteran's claim of having visual field deficit or nerve 
damage affecting vision, the evidence of record reveals no 
current ocular disorder other than refractive error.  
Refractive error of the eye is not a disease or injury within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  
The first requirement of a well grounded claim is a current 
disability.  Brammer, 3 Vet. App. at 225.  Moreover, there is 
no medical evidence to suggest any service-related etiology 
of the refractive error or the presence of any other ocular 
disability.  Epps, 126 F.3d at 1468.   

Because the evidence fails to reveal the presence of a 
current disability from a disease or injury related to 
service that results in defective hearing or defective 
vision, the Board finds that the veteran's claims are not 
well grounded.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for defective hearing and defective vision, he 
should submit competent medical evidence that shows a 
diagnosis of current hearing or vision disability that is in 
some way related to active service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80. 


Increased Rating Claims

Factual Background

Service medical records showed that, in October 1995, the 
veteran complained of left shoulder pain with overhead 
activities for one months.  He denied any prior trauma or 
similar symptoms.  Examination revealed rotator cuff 
tenderness, full range of motion, weakness of the 
supraspinatus muscles, and positive arm drop test.  The 
assessment was left rotator cuff impingement.  Subsequent 
physical therapy notes showed active range of motion nearly 
full on all ranges.  Passive range of motion and gross 
strength were within normal limits.  All diagnostic tests 
were negative.  There was substantial tenderness at the 
posterior rotator cuff and the upper thoracic spine, as well 
as increased guarding.  It was determined that the symptoms 
did not seem to correlate with impingement.  The assessment 
was possible posterior rotator cuff tendonitis and upper 
thoracic dysfunction.  Notes dated several days later 
indicated that the shoulder pain was greatly decreased, 
although there was increased upper back soreness.  The 
assessment was facet dysfunction and resolving rotator cuff 
strain.  

Service medical records showed that the veteran demonstrated 
gastrointestinal problems for many years prior to his 
discharge.  An esophagogastroduodenoscopy (EGD) performed in 
August 1995 showed severe esophagitis with ulcer, stricture, 
and probable short segment Barrett's.  A repeat EGD performed 
in October 1995 confirmed severe distal esophagitis with two 
ulcers, stricture, and hiatal hernia.   

Service medical records reflect treatment for back injuries 
in October 1987, December 1987, and December 1990.  Each 
time, the injury was diagnosed as back strain.  

According to service medical records, in April 1989, the 
veteran presented with acute onset headaches, blurred vision 
and diplopia.  The assessment was aqueductal stenosis with 
diplopia.  A subsequent neurological consultation showed an 
assessment of subarachnoid hemorrhage with secondary 
hydrocephalus.  The veteran was hospitalized in May 1989 for 
placement of a right ventriculo-peritoneal (VP) shunt for 
hydrocephalus with apparent aqueductal stenosis.  Subsequent 
progress notes showed that his symptoms eventually resolved.  
Neurology notes dated in March 1995 indicated that the 
veteran had a history of pseudotumor cerebri.  He had been 
doing fairly well, but was now complaining of some visual 
changes again.  Neurological examination was negative.  
Ophthalmology notes dated in April 1995 related that the 
veteran's current symptoms were similar to those demonstrated 
during the previous onset of pseudotumor cerebri.  Visual 
field testing performed later in April showed that the right 
eye was within normal limits.  The left eye showed some 
scattered defects, possibly due to left eye fatigue.  Repeat 
testing in May 1995 indicated that the left eye showed patchy 
pattern deviated but was stable.  The right eye was still 
within normal limits.  

Service medical records show a history of both internal and 
external hemorrhoids as early as 1980.  

During service, in September 1976, the veteran complained of 
swelling in the right groin area, diagnosed as right inguinal 
hernia.  He underwent surgical repair.

Medical notes from service dated in March 1994 indicated that 
the veteran had a history of chronic anal fissure since 1985 
with chronic bleeding.  In March 1994, he underwent lateral 
internal sphincterotomy for treatment of the fissure.  
Subsequent records revealed additional hospitalizations for 
perirectal abscesses.  During a June 1995 physical 
examination, the veteran reported having diarrhea when ill 
after his sphincterotomy.  

Service medical records reflect the removal of lipomas from 
the left lateral flank area, the posterior right thigh, and 
the anterior left thigh during active duty.  
 
The September 1995 separation physical examination report was 
significant only for notation of the VP shunt.  The veteran's 
history included the right inguinal hernia repair in 1976, 
hydrocephalus diagnosed in 1989 with no recurrence, and 
rectal bleeding treated with surgery in 1994 and with repeat 
surgery due to complications, followed by a full recovery 
without recurrence.  

In connection with his original claim, the veteran was 
afforded a VA general medical examination in April 1996.  His 
subjective complaints included left shoulder pain and 
limitation of motion, occasional headaches with respect to 
functioning of his VP shunt for hydrocephalus, 
gastroesophageal reflux, chronic intermittent back pain, 
hemorrhoids, and occasional loss of bowel control when ill 
associated with surgery for a rectal abscess.  Medications 
included Prilosec.  The examiner indicated that the veteran 
was right handed.  On examination, carriage, posture, and 
gait were normal.  There were no abnormalities of the skin 
and no scars.  The veteran was unable to abduct shoulder to 
greater than 90 degrees.  The back was nontender.  Range of 
motion testing of the lumbar spine revealed forward flexion 
to 90 degrees, backward extension to 8 degrees, lateral 
flexion to 20 degrees bilaterally, and rotation to 45 degrees 
bilaterally.  He was intact neurovascularly.  Neurological 
examination was negative.  There was no rebound tenderness on 
abdominal examination.  Rectal examination revealed evidence 
of external hemorrhoids remnants.  There were no fissures.  
There was good sphincter tone, although there was some 
deformity that did not enable adequate tone with respect to 
the anterior and posterior areas, which had some decreased 
ability to form an adequate sphincter.  Psychiatric 
examination was negative.  X-rays of the lumbar spine 
revealed slight degenerative arthritic changes.  X-rays of 
the left shoulder showed slight to minimal osteoarthritis of 
the acromioclavicular joint.  The diagnosis was hydrocephalus 
requiring a VP shunt, gastroesophageal reflux by history, 
occasional bowel incontinence secondary to surgical repair of 
a rectal abscess, left shoulder rotator cuff tear, chronic 
low back pain secondary to musculoskeletal-type syndrome.     

In his July 1996 substantive appeal, the veteran explained 
that the hydrocephalus with aqueductal stenosis was an 
ongoing condition that seriously threatened his health.  
Every infection was potentially life threatening and any 
contact sport or activity could damage the tubing.  In 
addition, the faced the possibility of future surgery for 
replacement of the shunt.  With respect to anal fissures, the 
veteran related that he had constant slight leakage.  He had 
poor sensitivity as to when a bowel movement will occur or 
end, and he lacked the muscle control to stop one on his own.  
Concerning the evaluation of hiatal hernia with Barrett's 
esophagitis, the veteran indicated that, without medication, 
he had chronic to severe reflux that involved vomiting and 
unbearable symptoms.  With medication, the symptoms were mild 
with occasional flare-ups.  He added that two ulcers had been 
found 

Pursuant to the Board's remand, the veteran was afforded 
additional VA examinations in March and April 1999.  During 
the March 1999 neurological examination, the veteran 
explained that he currently had headaches several times a 
week that were helped by over-the-counter medication, as well 
as occasional blurred vision.  Examination was significant 
only for mild right esophoria.  There was no diplopia.  Motor 
strength was 5/5 throughout.  Coordination, gait and 
ambulation, and reflexes were normal.  Sensation was intact.  
The diagnosis was hydrocephalus secondary to aqueductal 
stenosis that requires a VP shunt.  The examiner commented 
that the veteran's disability was a chronic and persistent 
condition.  Limitations included any traumatic physical 
activity.  There was always a risk of infection or blockage 
necessitating a possible reversal of the shunt, although none 
had been required since its placement.  The examiner added 
that, though chronic, hydrocephalus was treatable so long as 
the ventriculoperitoneal shunt functioned and the veteran was 
willing to alter his activities.  

The veteran was afforded a VA ophthalmology examination in 
March 1999.  He had no eye or vision complaints.  He wore 
spectacles for near vision only.  He reported that he had 
"nerve damage" secondary to hydrocephalus.  Examination 
revealed no diplopia.  Visual fields were full bilaterally.  
The diagnosis was essentially emmetropia with presbyopia 
bilaterally.  The examiner stated that ocular health was 
within normal limits.  There was no sign of "nerve damage" 
to either eye.   

During the March 1999 gastrointestinal examination, the 
veteran related a history of hemorrhoids with occasional 
bleeding.  He denied any pain.  He also had a history of 
hiatal hernia with reflux and Barrett's esophagitis.  He was 
asymptomatic when he took his medication.  He denied any 
nausea, vomiting, or abdominal pain.  Bowel movements were 
normal.  The veteran had a history of anal fissure with 
surgery without current problems.  Examination revealed a 
small external hemorrhoid, nontender and not bleeding.  The 
end of the sphincter was competent.  There were no other 
masses noted.  There was no evidence of fecal leakage and no 
recurrence of anal fissure.  The abdomen was soft and 
nontender.  There was no organomegaly.  An upper 
gastrointestinal X-ray series yielded findings consistent 
with gastroesophageal reflux.  The diagnosis was history of 
hiatal hernia with reflux and Barrett's esophagitis, 
currently asymptomatic with medication.  

The March 1999 genitourinary examination report was negative 
for current genitourinary complaints or abnormal findings.  
Rectal examination revealed normal sphincter tone.  

During the March 1999 dermatologic examination, the veteran 
related a history of lipoma excision on the back that was 
currently asymptomatic.  The examiner noted a visible scar on 
the back.  He also noted a nontender scar in the right 
inguinal area.   

Also in March 1999, the veteran was afforded a VA orthopedic 
examination for evaluation of the left shoulder.  He 
complained of a lot of pain, soreness, and tenderness, as 
well as some weakened movement and stiffness with heavy 
repetitive use or overhead use.  He had flare-ups with use, 
which resulted in more difficulty with coordination, pain 
with motion, and pain with resistance.  He had not had 
surgery and did not use a brace.  He took Motrin.  
Examination revealed some generalized tenderness and 
soreness, as well as some pain on motion.  Abduction and 
flexion were achieved to about 160 degrees actively and to 
180 degrees passively.  The veteran had some pain with 
resisted pushing and pulling.  There was no muscle atrophy, 
obvious weakness, or instability.  X-rays revealed minimal 
degenerative arthritic changes of the left acromioclavicular 
joint.  The diagnosis was residual injury of the left 
shoulder with rotator cuff involvement.  

In April 1999, the veteran underwent a VA orthopedic 
examination for evaluation of the lumbosacral spine.  
Subjective complaints included aching, pain, and tenderness 
in the lumbar spine.  The pain was non-radicular.  Although 
he had no specific flare-ups, he did have pain, stiffness, 
fatigability, and lack of endurance with the back.  The 
veteran could perform normal daily activities.  He did not 
use a cane, crutches, or a brace.  He took Motrin.  
Examination of the lumbar spine was significant for some 
tenderness, soreness, and pain to palpation.  Range of motion 
testing revealed forward flexion to 75 degrees and all other 
maneuvers to 20 degrees.  He had some pain with motion.  The 
veteran could rise up on his toes and heels and could squat.  
There were no neurological abnormalities.  X-rays showed no 
significant bone pathology of the lumbosacral spine.  The 
diagnosis was chronic lumbosacral strain with arthritis.  



Analysis

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for an increased 
rating is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  The Board is also satisfied that 
all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).
1.  Left Shoulder Injury with Rotator Cuff Tear

The veteran's left shoulder disability is currently rated as 
20 percent disabling under Diagnostic Code (Code) 5201, 
limitation of arm motion.  38 C.F.R. § 4.71a.  

Initially, the Board notes that none of the other diagnostic 
codes for evaluating disability of the shoulder and arm is 
applicable in this case.  See Code 5200 (ankylosis of the 
scapulohumeral articulation), Code 5202 (other impairment of 
the humerus), and Code 5203 (impairment of the clavicle or 
scapula).  Therefore, the Board will evaluate the left 
shoulder disability under Code 5201.  See Butts v. Brown, 5 
Vet. App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).    

The Board notes that X-rays show minimal osteoarthritis of 
the left acromioclavicular joint.  Degenerative arthritis is 
rated according to limitation of motion of the affected 
joint.  38 C.F.R. § 4.71a, Code 5003.  As indicated above, 
the Board has already determined that Code 5201 is the most 
appropriate diagnostic code.    

The veteran is right handed.  The minimum compensable rating 
under Code 5201 is 20 percent, which is assigned for the 
minor arm when arm motion is limited to the shoulder level or 
to midway between the side and shoulder level.  A maximum 30 
percent rating is awarded when arm motion is limited to 25 
degrees from the side.  See 38 C.F.R. § 4.31 (where the 
Schedule does not provide a 0 percent rating, a 0 percent 
shall be assigned if the requirements for a compensable 
rating are not met).  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.

Reviewing the evidence, the Board finds a dramatic 
demarcation of relevant symptomatology as of the VA 
orthopedic examination on March 24, 1999.  As indicated in 
Fenderson, the Board finds that staged ratings, as set forth 
below, are therefore appropriate in this case.  12 Vet. App. 
at 126.    

Service medical records dated in October 1995 showed 
complaints of left shoulder pain with full range of motion 
and tenderness at the posterior rotator cuff.  There was 
improvement with physical therapy.  During the April 1996 VA 
general medical examination, the veteran was able to abduct 
the left shoulder only to 90 degrees.  This evidence 
satisfies the criteria for only a 20 percent rating under 
Code 5201.  38 C.F.R. § 4.7.  In addition, although the 
veteran complained of left shoulder pain, the examination 
report is negative for findings such as pain on motion.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Accordingly, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
20 percent for the left shoulder disability prior to the 
March 1999 VA examination.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, Code 5201.    

However, during the March 1999 VA orthopedic examination, the 
veteran was able to actively abduct and flex the left arm to 
160 degrees.  Passive range of motion was full.  This 
evidence clearly fails to establish entitlement to the 
minimum compensable rating under Code 5201.  38 C.F.R. 
§§ 4.7, 4.31.  The Board observes that the veteran's 
subjective complaints of pain, soreness, and tenderness in 
the left shoulder were confirmed on examination.  In 
addition, there was some pain with motion.  The veteran also 
explained that he had some weakened movement, stiffness, and 
difficulty with coordination with use.  Although the 
objective evidence fails to establish entitlement to a 
compensable rating for limitation of arm motion, the Board 
finds sufficient evidence to warrant the minimum compensable 
rating based on functional loss.  38 C.F.R. §§ 4.40, 4.45.  
See 38 C.F.R. § 4.59 (a joints that is actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint).  Therefore, the Board finds that the preponderance of 
the evidence is against a disability rating greater than 10 
percent for the left shoulder disability as of March 24, 
1999.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.40, 4.45, 4.59, 4.71a, Code 5201.

2.  Hiatal Hernia with Barrett's Esophagitis

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area do not lend themselves to 
distinct and separate disability evaluations without 
violating the fundamental principle relating to pyramiding.  
38 C.F.R. § 4.113; see 38 C.F.R. § 4.14.  Ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code, which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114.  

The hiatal hernia with Barrett's esophagitis is evaluated as 
10 percent disabling under Code 7346.  38 C.F.R. § 4.114.  
Considering the evidence of record and the regulatory 
provisions set forth above, the Board finds that this 
diagnostic code provides the most appropriate rating scheme 
for the veteran's disability.  Butts, 5 Vet. App. at 539.   

Under Code 7346, a 10 percent rating is in order when there 
is hiatal hernia with two or more of the symptoms for the 30 
percent rating but of less severity.  A 30 percent rating is 
warranted when there is persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.    

An October 1995 EGD showed severe distal esophagitis with two 
ulcers, stricture, and hiatal hernia.  The April 1996 and 
March 1999 VA examinations are negative for physical 
findings.  According to the March 1999 report, the veteran 
denies any nausea, vomiting, or abdominal pain.  X-ray 
findings from that exam are consistent with gastroesophageal 
reflux.  Although the veteran demonstrates recurrent 
problems, the symptoms are essentially resolved with 
medication, as conceded by the veteran.  The Board cannot 
conclude that the manifested symptoms are productive of 
considerable impairment of health.  38 C.F.R. § 4.7.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a rating greater than 10 
percent for hiatal hernia with Barrett's esophagitis.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, Code 7346.         

3.  Residuals of a Back Injury with Arthritis

The RO rates the veteran's back injury with arthritis as 10 
percent disabling under Code 5003, degenerative arthritis, 
and Code 5295, lumbosacral strain.  38 C.F.R. § 4.71a.  

In this case, the veteran's low back disability is 
consistently diagnosed as chronic lumbosacral strain.  
Although there is evidence of slight degenerative changes, 
the Board finds that the disability is more appropriately 
rated under Code 5295.  Butts, 5 Vet. App. at 539.

Under Code 5295, lumbosacral strain warrants a 10 percent 
rating when there is characteristic pain on motion.  A 20 
percent evaluation is in order when there is lumbosacral 
strain with muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in the standing 
position.  A maximum 40 percent rating is awarded when the 
lumbosacral strain is severe, with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Again, evaluation of a disability is based on limitation of 
motion must also include consideration of any additional 
functional loss the veteran may have sustained by virtue of 
factors such as more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.  38 
C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  

Reviewing the record, the Board finds that the evidence 
supports entitlement to a 20 percent rating.  The veteran 
generally complaints of chronic back pain.  Range of motion 
testing during the April 1996 VA examination showed a 
substantial decrease in backward extension and lateral 
flexion, though forward flexion and rotation were essentially 
normal.  During the April 1999 examination, the veteran 
reported additional symptoms of tenderness, stiffness, and 
fatigability.  Examination confirmed tenderness to palpation.  
Range of motion testing revealed forward flexion to 75 
degrees, and all other motions to 20 degrees, with some pain 
with motion.  Resolving doubt in the veteran's favor, and 
considering the entire body of demonstrated symptoms, the 
Board finds that the disability more closely approximates the 
criteria for a 20 percent rating.  38 C.F.R. § 4.7.  

However, the Board also finds that the preponderance of the 
evidence is against a rating greater than 20 percent rating 
for the low back disability.  There is no evidence of spinal 
deformity or marked limitation of forward flexion.  There are 
slight degenerative arthritic changes only.  Absent such 
severe manifestations, the Board cannot conclude that the 
overall disability picture warrants a 40 percent rating.  
38 C.F.R. § 4.7.  

Accordingly, the Board finds that the evidence supports 
entitlement to a 20 percent disability rating for residuals 
of a back injury with arthritis.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Code 5292.    

4.  Hydrocephalus with Aqueductal Stenosis

Hydrocephalus with aqueductal stenosis is evaluated as 10 
percent disabling.  In the May 1996 rating decision, the RO 
evaluated the disability under Code 9309, dementia associated 
with brain tumor.  38 C.F.R. § 4.132, Code 9309 (in effect 
prior to November 7, 1996).

In the May 1999 supplemental statement of the case, the RO 
awarded a 10 percent rating for the disability.  It stated 
that a 10 percent rating was in order for mild impairment of 
social and industrial adaptability.  The RO also reviewed 
Code 8100, migraine, for analogy, and indicated that no more 
than a 10 percent was warranted.  Finally, the RO indicated 
that the disability as "also rated similar to residuals of 
encephalitis of brain trauma," for which a minimum 10 
percent rating was provided.  

Considering the nature of the disability as described in 
service medical records, the Board finds that the disability 
is best rated by analogy to Code 8007, embolism of a brain 
vessel.  38 C.F.R. § 4.124a.  Specifically, the Board finds 
that the aqueductal stenosis is analogous to obstruction by 
an embolus.  Butts, 5 Vet. App. at 539.  

Under Code 8007, the disability is rated according to 
residuals, with a minimum 10 percent rating.  Notes specify 
that, for the minimum ratings for residuals under Codes 8007, 
there must be certain ascertainable residuals.  
Determinations as to the presence of residuals not capable of 
objective verification, i.e., headaches, dizziness, 
fatigability, must be approached on the basis of the 
diagnosis recorded; subjective residuals will be accepted 
when consistent with the disease and not more likely 
attributable to other disease or no disease.  

In this case, the medical evidence is negative for any 
objectively verifiable residual of the hydrocephalus.  
Specifically, visual field tests are normal and there is no 
diplopia.  No neurological or psychiatric abnormalities are 
shown.  The veteran does complain of headaches, which was one 
the primary symptoms associated with the onset of the 
hydrocephalus in service.  Although the he reports more 
frequent headaches in 1999 than in 1996, the headaches are 
relieved by over-the-counter medications.  Considering this 
evidence, the Board finds no basis on which to award a rating 
greater than the 10 percent minimum for residuals under Code 
8007.  38 C.F.R. § 4.7.  Therefore, the preponderance of the 
evidence is against a disability rating greater than 10 
percent for hydrocephalus with aqueductal stenosis.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.124a, Code 8007.   

5.  Hemorrhoids

The veteran's hemorrhoids are rated as noncompensable under 
Code 7336.  38 C.F.R. § 4.114.  A noncompensable rating is 
assigned when hemorrhoids as mild or moderate.  A 10 percent 
rating is in order when hemorrhoids are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  

The September 1995 separation examination report is negative 
for findings of hemorrhoids.  The April 1996 VA general 
medical examiner found remnants of external hemorrhoids.  
Finally, the March 1999 gastrointestinal examination report 
reflects the finding of one small, external hemorrhoid that 
was nontender and not bleeding.  Considering this evidence, 
the Board cannot conclude that the disability picture more 
nearly approximates the criteria for a 10 percent rating 
under Code 7336.  38 C.F.R. § 4.7.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
entitlement to a compensable disability rating for 
hemorrhoids.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.114, Code 7336.  

6.  Post-Operative Right Inguinal Hernia

The post-operative right inguinal hernia is evaluated as 
noncompensable under Code 7338.  38 C.F.R. § 4.114.  A 
noncompensable rating is proper when the hernia is small, 
reducible, or without true hernia protrusion, or when it is 
not operated but is remediable.  A 10 percent rating is 
allowed when the hernia is post-operative, recurrent, readily 
reducible, and well supported by a truss or belt.     

Considering the evidence of record, the Board cannot find 
that the disability picture from the post-operative right 
inguinal hernia approximates the criteria required for a 10 
percent rating.  38 C.F.R. § 4.7.  The right inguinal hernia 
repair was performed in 1976.  The September 1995 separation 
examination report shows no associated findings.  The April 
1996 VA general medical and the March 1999 gastrointestinal 
and genitourinary examinations are similarly negative for 
complaints or findings related to the right inguinal hernia.  
Accordingly, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for the post-operative right inguinal hernia.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, Code 7338.  

7.  Anal Fissure

Anal fissure is currently rated as noncompensable by analogy 
to Code 7332, impairment of sphincter control of the rectum 
and anus.  38 C.F.R. § 4.115.  A noncompensable evaluation is 
in order if the disability is healed or is slight and without 
leakage.  A 10 percent rating is assigned when there is 
constant slight leakage or occasional moderate leakage.  

Since the surgical repair of chronic anal fissure in 1994, 
the veteran generally complains of decreased awareness and 
control of bowel movements, as well as constant slight fecal 
leakage.  It is noted, however, that during the March 1999 
examination, he denied any current associated problems.  The 
medical evidence shows good sphincter tone and no recurrence 
of anal fissure.  The April 1996 VA examiner found some 
deformity that resulted in decreased ability to form an 
adequate sphincter.  However, there was no evidence of fecal 
leakage during the March 1999 examination.  Considering the 
medical evidence, the Board finds that, despite the veteran's 
claims, the overall disability fails to approximate the 
criteria required for a 10 percent rating.  38 C.F.R. § 4.7.  
According, the Board finds that the preponderance of the 
evidence is against a compensable rating for anal fissure.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.114, Code 7332.    

8.  Scars from the Removal of Lipomas

Scars from removal of lipomas are rated as noncompensable 
under Code 7805.  38 C.F.R. § 4.118.  Code 7805 provides for 
evaluation based on limitation of function of the affected 
part.  

Code 7803 provides for a 10 percent rating for scars that are 
superficial and poorly nourished with repeated ulceration.  
Code 7804 provides for a 10 percent rating for scars that are 
superficial and tender and painful on objective 
demonstration.  

The veteran's service medical records indicate that he had 
several lipomas removed during active duty.  The April 1996 
VA general medical examination report makes no mention of any 
scars.  During the March 1999 VA dermatologic examination, 
the veteran related only that he had a scar from a lipoma 
excision on the back, which was currently asymptomatic.  The 
examiner noted that there was visible scar on the back.  As 
the record is negative for evidence of any symptomatology 
associated with scars from lipoma excisions, the Board finds 
that the preponderance of the evidence is against entitlement 
to a compensable evaluation therefor.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Code 7805.    


ORDER

Service connection for defective hearing is denied.  

Service connection for defective vision is denied.    

Entitlement to a disability rating greater than 20 percent 
for a left shoulder injury with rotator cuff tear is prior to 
March 24, 1999 is denied.

Entitlement to a disability rating greater than 10 percent 
for a left shoulder injury with rotator cuff tear as of March 
24, 1999 is denied.
  
Entitlement to a disability rating greater than 10 percent 
for hiatal hernia with Barrett's esophagitis is denied.

Subject to the laws and regulations governing the payment of 
monetary benefits, entitlement to a 20 percent disability 
rating for residuals of a back injury with arthritis is 
granted.  

Entitlement to a disability rating greater than 10 percent 
for hydrocephalus with aqueductal stenosis is denied.  

Entitlement to a compensable disability rating for 
hemorrhoids is denied.  

Entitlement to a compensable disability rating for post-
operative right inguinal hernia is denied.  

Entitlement to a compensable disability rating for anal 
fissure is denied.  

Entitlement to a compensable disability rating for scars from 
the removal of lipomas is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

